Citation Nr: 0913577	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which granted service connection 
for PTSD and assigned a 50 percent rating, effective December 
2004.  

The Veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) for additional development in July 2007.  The 
development ordered has been completed.  Stegall v. West, 11  
Vet. App. 268 (1998).  

Because by this decision the Veteran will meet the schedular 
criteria for a total rating based on unemployability (TDIU), 
and he is not employed, a claim for TDIU benefits should be 
inferred.  That matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

There is a balance of evidence on whether the Veteran's 
service-connected PTSD produces occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, the criteria for an initial rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since this was initially a claim for service connection, 
which was granted, and the appeal concerns the downstream 
disability evaluation element of the grant, 38 U.S.C.A. 
§ 5103(a) notice is no longer required because the purpose 
that the notice is intended to serve has been fulfilled.   

The record reflects that the available evidence relevant to 
this appeal has been obtained, and the veteran was examined 
for VA purposes in connection with the appeal.  

Relevant Laws and Regulations

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under this code, a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2007).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Factual Background and Analysis  

In April 2004, the Veteran told his primary care provider at 
VA he had been having nightmares about Vietnam.  

The Veteran was referred from VA primary care clinic for a 
mental health evaluation.  In June 2004, he was seen and PTSD 
was diagnosed.  A Global Assessment of Functioning (GAF) 
score of 60 was assigned.  The Veteran reported his symptoms 
as including feeling depressed for days at a time.  He 
dreamed about Vietnam and thought of it frequently.  He was 
hypervigilant and frequently irritable.  He slept poorly.  He 
generally did not want to be around other people.  

November 2004 VA records reveal the Veteran was very 
depressed at times.  He was well groomed, alert and oriented.  
His speech was of normal rate and volume.  The examiner 
observed he was depressed and his affect was dysphoric.  A 
GAF of 55 was assigned.  

A mental status examination was conducted in conjunction with 
the Veteran's claim for Social Security Disability benefits.  
In January 2005, the Veteran told the examiner he had worked 
for the National Cemetery System for seven years as a grave 
digger.  He had received early retirement because of his 
physical health and his emotional lability, i.e. anger.  
Prior to that he had worked for VA as a Pharmacy Technician.  
He quit that job because he did not like people and began not 
to trust them.  The Veteran reported a sense of depression 
manifested by fatigue, lack of initiative and anhedonia.  He 
had difficulty entering and maintaining sleep wake cycle.  
His appetite was decreased.  He had occasional thoughts of 
suicide, but no specific plan.  He had vivid dreams and 
intrusive memories about what had happened when he was in 
Vietnam.  They involved those in his unit, being killed.  
Watching movies involving the Vietnam War would trigger them.  
He had panic attacks, manifested by rapid heart beat, 
hypervigilance and perspiration.  The examiner noted the 
Veteran had difficulty attending and concentrating during the 
examination.  He had significant memory dysfunction.  

February 2005 VA records indicate the Veteran had quit his 
job.  He was afraid he would hit someone.  He was doing odd 
jobs for friends and said he was enjoying himself.  He 
planned to seek employment again soon.  He was sleeping 
better, but still having nightmares.  He was well groomed, 
alert and oriented.  His speech was normal.  A GAF of 55 was 
assigned.  

In June 2005, the Veteran told the VA examiner he had retired 
from National Cemetery in January, but was staying busy on 
his farm.  He had come to treatment because of his 
nightmares.  A GAF score of 71 was assigned.  

Social Security records include a Mental Residual Functioning 
Capacity Assessment.  The examiner stated that the Veteran 
was able to perform work where interpersonal contact was 
incidental to work performed, e.g. assembly work, complexity 
of task was learned and performed by rote, with few 
variables, little judgment, and supervision required was 
simple direct and concrete.  His functional limitations based 
on his psychiatric symptoms were mild to moderate.  

March 2006 VA records noted a little depression and the 
Veteran had problems with sleep.  His anxiety was higher at 
times, but he attributed that to his back pain.  A GAF of 50-
55 was assigned.  

June 2006 VA treatment records note the Veteran was taking 
Trazodone and Citalopram.  He had run out of his medications 
and been more irritable without it.  He recently had a 
significant flashback of a combat situation while burning 
brush.  A GAF of 50 to 55 was assigned.  

In August 2006, the Veteran reported smelling flesh burning, 
when he started burning bushes, which reminded him of 
Vietnam.  He had nightmares.  

September  2006 VA records indicate the Veteran's sleep had 
improved with increased medication.  He had no further 
flashbacks.  

An October 2006 Neuropsychological Evaluation indicated the 
Veteran appeared acutely anxious, tense and depressed, with 
mental confusion, sleep disturbance and problematic anger.  
He had short term memory loss.  

The Veteran reported increased symptoms of depression, 
particularly irritability in December 2006.  His sleep had 
not significantly improved with the increase in Trazodone.  
He still often woke up during the night.  He still had 
nightmares and intrusive memories, but no flashbacks of the 
severity he had mentioned during his previous visit.  His 
relationship with his wife had improved.  

In March 2007, the Veteran reported little change in his 
depression.  He often went out in the woods with his horses 
or donkeys when he was depressed.  He slept longer with the 
recent increase in Trazodone.  His affect was brighter.  A 
GAF of 50-55 was assigned.  

VA records in June 2007 indicate the Veteran dreamed often 
but was not having frightening nightmares.  His spouse 
reported he often wanted solitude or private time, but would 
talk to his old Marine buddies on the telephone at length.  
The Veteran said that was one of the few times he felt he 
could express how he felt.  His affect was dysphoric, but 
appropriate.  He appeared fatigued.  A GAF of 50-55 was 
assigned.  

A VA psychiatric examination was conducted in October 2008.  
The Veteran said he did not feel he could work due to poor 
concentration and irritability.  The Veteran lived with his 
wife.  He was comfortable with other veterans and went to DAV 
and VFW events.  At home he did yard work and worked around 
the house.  He also took care of their horses.  He liked 
being busy.  He was appropriately groomed and his hygiene was 
good.  His speech was good and he was able to express 
himself.  His affect was euphoric, although he reported 
persistent depression and anxiety, it was not indicated as 
near continuous affecting his ability to function 
independently, appropriately and effectively.  He was 
oriented and his thinking was logical.  He was preoccupied by 
events in Vietnam.  His relationships with others were fair.  
But he tended to limit himself to associating with Veterans.  
His judgment was diminished by anger, leading to outbursts 
and some destructiveness.  His PTSD symptoms included 
intrusive memories, nightmares and distress when exposed to 
stimuli that reminded him of Vietnam.  He was detached from 
others, had trouble sleeping, and had angry outbursts.  He 
had daily problems that were chronic.  In the examiner's 
opinion if the Veteran were working his ability to work would 
be impaired by his PTSD because of its effect on his 
concentration, social comfort, cooperation, frustration 
tolerance, flexibility, and conflict resolution skills.  A 
GAF score of 48 was assigned due to his social activities 
which he limited to veterans, conflicts with others, and low 
tolerance for normal social situations.  

In assessing whether the Veteran's symptoms of PTSD meet the 
criteria for a higher rating, the Board compared the symptoms 
listed as demonstrating impairment consistent with a 70 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  The Veteran has admitted to thinking of suicide, but 
having no specific plan.  There is no evidence of any 
obsessional rituals.  His speech is not illogical, but has 
been reported has normal.  The Veteran has consistently 
complained of depression and has described panic attacks with 
increased heart beat, but not near continuous and affecting 
his ability to function independently, appropriately and 
effectively.  He retired from his last job because he was 
irritable and feared losing his temper and hitting someone, 
and has reported difficulty dealing with anger and 
irritability, but there are no actual records of any violence 
or legal difficulties based on inability to control himself.  
VA treatment providers all noted the Veteran was oriented in 
all spheres.  The Veteran's spouse has reported the Veteran 
had been negligent as to his grooming and hygiene, but VA 
treatment records all note the Veteran was well groomed and 
his hygiene was good.  Spatial disorientation is likewise not 
shown.  The Veteran had difficulty dealing with the 
frustrations and adapting to working at VA, but he has been 
able to sustain his marriage of more than thirty years and 
socializes with other veterans.  As such an inability to 
establish and maintain effective relationships is not shown.  

Thus, the Veteran demonstrates almost none of the examples in 
the rating schedule given to show the criteria for a 70 
percent rating.  Nevertheless, the presence of all, most, or 
even some, of the enumerated symptoms in the rating schedule 
for a given evaluation is not required to award a particular 
percentage rating.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will assigned.  

In this case, the record shows that after encountering the 
Veteran, those providing his medical care or evaluating him 
have assigned GAF scores from 71 to 48.  A GAF is a global 
assessment of functioning scale reflecting psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  A 55 to 60 indicates 
moderate difficulty in social and occupational functioning.  
A GAF of 41 to 50 is defined as serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning, such as having no friends or an 
inability to keep a job.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.  

Most of the GAF scores assigned have been in the 50 to 55 
range, although the lowest, 48, was assigned most recently.  
This range is indicative of symptoms considered productive of 
moderate to serious impairment, which appears most consistent 
with impairment described by 50 and 70 percent evaluations in 
VA's rating schedule.  When there is a question as to which 
of two evaluations should be applied, the regulations provide 
that the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Here, resolving any doubt in the 
Veteran's favor, the Board concludes the Veteran's symptoms 
are productive of occupational and social impairment with 
deficiencies in most areas.  Therefore, the criteria for a 70 
percent evaluation are met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this case, 
there is not basis for assigned staged ratings.  


ORDER

An initial rating for 70 percent for PTSD is granted, subject 
to regulations governing the award of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


